DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-20 are objected to because of the following informalities:  

Claim 1 uses the term SPL without expressly disclosing what it stands for.  
Claim 2 states “The noise-canceling audio device of claim 1, wherein the feedback, noise-cancelation circuit is further to compare” which would better be “The noise-canceling audio device of claim 1, wherein the feedback, noise-cancelation circuit is further configured to compare”.
Claim 4 states “wherein feed-forward, noise-cancelation circuit” which should be “wherein the feed-forward, noise-cancelation circuit”.  
Claim 5 is objected to as being the exact same claim as claim 3.  Claims may not be repeated.
Claim 8 states “the signal from the audio input” which would better be “the audio signal from the audio input”.
Claim 12 states “the user” which should be “a user”.
Claim 17 states “the user” which should be “a user”.
Claim 19 states “the user” which should be “a user”.

Claims 2-20 are objected to because they inherit the problems as above.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a first vibration member and a second vibration member in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 states “and amplify pressure at one or more frequencies, reduce pressure at one or more frequencies, or amplify pressure at one or more frequencies and reduce pressure at one or more other frequencies” which is unclear.  It is unclear what is meant by amplifying a pressure or what a pressure at a specific frequency means.  One can increase a pressure or amplify a signal.  It is suggested applicant amend this to refer to an amplified/reduced signal (the modified audio signal).
Claim 4 is rejected in an analogous manner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-16 of U.S. Patent No. 11335313.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader versions of the patent’s claims or contain only obvious differences from the patent’s claims.

Claim 1 of present application
Patent 11335313
1. A noise-canceling audio device, comprising:
1. A noise-canceling headphone, comprising:

a headband; 
an audio input; and 
earcups supported proximate ends of the headband, at least one of the earcups operatively connected to the audio input and comprising: 

a first vibration member supported at least partially within a housing;
a housing; 
a first vibration member operatively connected to the audio input and supported at least partially within the housing; 

a second vibration member supported at least partially within the housing; 
a second vibration member operatively connected to the audio input and supported at least partially within the housing; 
 a microphone supported by the housing;
a microphone supported by the housing; and 
a feedback, noise-cancelation circuit operatively connected to the microphone, 
a feedback, noise-cancelation circuit operatively connected to the microphone, the feedback, noise-cancelation circuit configured to compare a signal from the microphone to a predetermined sound pressure level profile for the noise-canceling headphone, 
the feedback, noise-cancelation circuit configured to generate a noise-canceling signal of a same amplitude and inverted phase as a portion of the signal from the microphone corresponding to an audible response of the second vibration member outside the predetermined sound pressure level profile, 
the feedback, noise-cancelation circuit configured to generate a first portion of a modified audio signal by combining an audio signal from an audio input with a noise-canceling signal generated in response to a signal from the microphone to at least partially cancel at least a portion of an audible response of the second vibration member; and 
the feedback, noise-cancelation circuit configured to generate a modified audio signal by combining an audio signal from the audio input with the noise-canceling signal to at least partially cancel at least a portion of an audible response of the second vibration member, 

a feed-forward, noise-cancelation circuit operatively connected to the microphone, the feed-forward, noise-cancelation circuit configured to compare the signal from the microphone to a predetermined SPL profile and generate a second portion of the modified audio signal configured to at least partially cancel environmental noise, 


the feedback, noise cancelation circuit configured to output the modified audio signal comprising the first portion and the second portion only to the first vibration member.
the feedback, noise cancelation circuit configured to output the modified audio signal only to the first vibration member.

13. The noise-canceling headphone of claim 1, further comprising: 
another microphone exposed at an exterior of the housing; and 
a feed-forward, noise-cancelation circuit operatively connected to at least the first vibration member and the other microphone, the feed-forward, noise-cancelation circuit configured to reduce a user's perception of environmental noise, the feed-forward, noise-cancellation circuit configured to modify the audio signal from the audio input at least in part based on a signal from the other microphone and send the modified audio signal to the first vibration member, the modified audio signal configured to at least partially cancel at least a portion of the environmental noise.


Regarding claim 1 above, patent 11335313 teaches all the limitations in claims 1 and 13, the only difference being that they are presented in a different order and that part of the feed-back noise cancellation circuit is labeled a feed-forward noise cancellation circuit which is also mentioned in claim 13 of patent 11335313.  At the time of filing, it would have been obvious to one of ordinary skill in the art that they may present the components of the system of in any order that they wish, as well as group and label sections at their preference.  Therefore, it would have been obvious to rearrange the limitations of claims 1 and 13 of patent 11335313 to arrive at claim 1 of the present application.  

Regarding claim 2, claim 1 of patent 11335313 states “the feedback, noise-cancelation circuit configured to generate a modified audio signal by combining an audio signal from the audio input with the noise-canceling signal to at least partially cancel at least a portion of an audible response of the second vibration member”.  Although the claims of patent 11335313 do not expressly disclose changing pressures, changing acoustic audio (via cancellation) is the same as changing the pressure at that location.  Therefore it would have been obvious to further comprise wherein the feedback, noise-cancelation circuit is further configured to amplify pressure at one or more frequencies, reduce pressure at one or more frequencies, or amplify pressure at one or more frequencies and reduce pressure at one or more other frequencies.
Claim 4 is rejected in an analogous manner in view of claim 13.

Regarding claim 3, the limitations are found in claim 3 of patent 11335313.
The limitations of claims 5-15 are found in claims 3-13 of patent 11335313. respectively.
Regarding claim 16, the limitations are found in claim 1 of patent 11335313.
The limitations of claims 17-19 are found in claims 14-19 of patent 11335313. respectively.

Regarding claim 20, although the claims of patent 11335313 do not expressly disclose a status indicator, the examiner takes official notice that use of an indicator (such as an LED) for indicating a status of a device was well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to us a status indicator in the system of the claims of patent 11335313 for the benefit of indicating to a user either on/off status of the entire system or engage/disengage status of the noise-cancelling portion.  Therefore it would have been obvious to further comprise a status indicator configured to selectively indicate a status of the noise-canceling audio device.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-16 of U.S. Patent No. 10872592.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader versions of the patent’s claims or contain only obvious differences from the patent’s claims.
Since the claims patent 11335313 are just broader claims of patent 10872592, claims 1-20 of the current application are found in claims 1 and 3-16 of patent 10872592 in an analogous manner as above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Oishi et al. (US 20140056459 A1), Nakagawa et al.(US 20150170633 A1), Oishi et al. (US 20150189441 A1), Noertker et al. (US 20160192060 A1), Timothy et al. (US 20160234588 A1), and Thuy et al. (US 20170148428 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654          


/PAUL KIM/           Primary Examiner, Art Unit 2654